Title: From James Madison to Richard Cutts, 11 July 1806
From: Madison, James
To: Cutts, Richard



Dear Sir 
Washington July 11. 1806

I have two favors to thank you for.  I can not yet satisfy your curiosity as to the progress of things at London & with Spain.  Of the last we have no accounts since I wrote to you.  We have letters from Monroe down to May 20.  The knowledge of the prohibitory Act had reached England and produced some sensation.  No reason appeared however for supposing it would otherwise affect the negociation than by slackening it with a view to learn whether the act would be followed by any other measures of Congress respecting G. Britain.  The appt. of Pinkney had not reached London.  I observe in a late London paper an acct. of the secret proceedings of Congs. and the two millions supposed to be sent to France, with the worst colorings.  It is not impossible that this may make a disagreeable impression on the British Govt. and damp the negociation till further explanations can give a correct view of the matter.
Instead of going to N. Y. we have addressed the Court stating the interference, as signified by the President, of our attendance, with the official duties requisite at the present juncture of our public affairs, and suggesting that our depositions if taken as they may be with the consent of parties, will answer the same purpose.  To this there is no reasonable objection as the nature of the testimony as it must appear from their own showing refers it not to the jury, but to the Court who can regularly take it in that form, & who perhaps have no right to require it in any other.  This course which pays due respect to the Court, and manifests a readiness to disclose all we know, ought to silence cavil, whilst it shuns the task of a degrading vindication of our own conduct, under the appearance of testifying to that of others. The precedent also if legally avoidable, ought not to be set, which might encourage malignant partizans to vex the administration by summoning its members as witnesses to distant Courts, at the most inconvenient seasons.  Referring to the inclosed with my affectionate regards to Mrs. C. I remain Dr Sir Yrs. sincerely

James Madison

